FILED
                           NOT FOR PUBLICATION
                                                                              MAR 30 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ALISA APPS,                                      No.   18-15889

              Plaintiff-Appellant,               D.C. No.
                                                 2:16-cv-01132-JAD-NJK
 v.

UNIVERSAL MUSIC GROUP, INC.;                     MEMORANDUM*
ISLAND RECORDS; JOHN NEWMAN;
STEVE BOOKER,

              Defendants-Appellees.



ALISA APPS,                                      No.   18-15987

              Plaintiff-Appellee,                D.C. No.
                                                 2:16-cv-01132-JAD-NJK
 v.

UNIVERSAL MUSIC GROUP, INC.,

              Defendant-Appellant,

 and

ISLAND RECORDS; JOHN NEWMAN;
STEVE BOOKER,


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
              Defendants.


                    Appeal from the United States District Court
                              for the District of Nevada
                    Jennifer A. Dorsey, District Judge, Presiding

                            Submitted March 23, 2020**
                               Las Vegas, Nevada

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Plaintiff Alissa Apps, a singer-songwriter, brought suit under the Copyright

Act, 17 U.S.C. § 101 et seq., alleging that the following defendants copied her song

“Need to Know”: John Newman (singer of “Love Me Again,” the allegedly

infringing song), Steve Booker (the song’s producer), Island Records (owner of the

copyright to the allegedly infringing song and producer of the album containing the

song), and Universal Music Group, Inc. (“UMGI”) (“a holding company [which]

does not create, develop, perform, market, sell, distribute, or exploit recorded

music or musical compositions”). A summons was issued for each defendant, but

only UMGI was served, leaving UMGI as the sole defendant.

      The district court granted summary judgment as well as costs and attorneys’

fees to UMGI. UMGI appeals, contending that its award of costs and attorneys’


      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                           2
fees should have been larger. Apps also appeals, contending that no costs and

attorneys’ fees should have been awarded at all. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      A district court’s award and calculation of attorneys’ fees under the

Copyright Act are reviewed for abuse of discretion. Maljack Productions, Inc. v.

GoodTimes Home Video Corp., 81 F.3d 881, 889 (9th Cir. 1996). “Reasonable”

fees may be awarded to the prevailing party under § 505. In reviewing that award,

we consider the following factors: the degree of success obtained, frivolousness of

the claim, motivation behind the claim, the objective reasonableness of the losing

party’s factual and legal arguments, the need to advance considerations of

compensation and deterrence, and the purpose of the Copyright Act. Id. at 890–91;

Kirtsaeng v. John Wiley & Sons, Inc., 136 S. Ct. 1979, 1986–87 (2016).

      Apps pursued litigation against UMGI even after she could have discerned

“that UMGI was not a proper defendant because it is merely a holding company

that transacts no business. ” “At the very least,” the district court explained, “she

could have heeded the deposition testimony of UMG Recordings, Inc.’s in-house

counsel and secretary Sheryl Gold, who testified unequivocally and repeatedly that

UMGI is a holding company that has no business operations, engages in no

transactions, and does not exploit music in any way.”

                                           3
      After the district court granted summary judgment, UMGI requested

$127,658.94 in costs and attorneys’ fees, the amount incurred over “the entire life

of this case.” But the district court only granted $41,955 in fees and $946.23 in

costs, the amount incurred after Sheryl Gold’s deposition. The court explained, “I

find UMGI is entitled to an award of the attorney’s fees and costs that it incurred

after it became clear that UMGI was not the proper defendant—which occurred at

the latest at the February 2017 deposition of UMGI’s person most knowledgeable.”

      The district court carefully considered the Fogerty and Kirtsaeng factors and

outlined its reasoning in detail. The district court did not abuse its discretion in

concluding that “it was unreasonable for Apps to maintain this suit only after she

deposed Ms. Gold.” Its award of attorneys’ fees and costs for UMGI’s expenses

after the deposition was proper.

      AFFIRMED.




                                            4